 1.

 2.

 3.

 4.

 5.

 6.
                             UNITED STATES DISTRICT COURT
 7.                         WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8.

 9. ARLAN ERIC BERGLUND,
                                                       IN ADMIRALTY
10.                                Plaintiff,
                                                       Case No. 2:17-cv-00360-RSM
11.         v.
12. RSD (OC PERMIT) LLC, a Washington                   STIPULATION FOR ORDER OF
    limited liability company d/b/a RSD                 DISMISSAL AND ORDER DISMISSING
13. FISHERIES, LLC., a Washington limited               THE CASE
    liability company,
14.
                                  Defendants.
15.

16.                      STIPULATION FOR ORDER OF DISMISSAL
17.          COME NOW the parties in this action, by and through their attorneys, agree and

18. hereby stipulate that all claims in this matter have been fully resolved, and that this matter

19. shall be dismissed with prejudice, and without costs or fees to any party.

20.

21.          DATED this 5th day of November, 2018.

22.
    /s/Michael A. Barcott            __            /s/William Knudsen (email authority)
23. Michael A. Barcott, WSBA No. 13317             William G. Knudsen, WSBA No. 6064
    Attorney for Defendant                         Dennis Murphy, WSBA No. 18645
24.                                                Attorneys for Plaintiff
25.
26. STIPULATION FOR ORDER OF DISMISSAL AND                           HOLMES WEDDLE & BARCOTT
                                                                            999 THIRD AVENUE, SUITE 2600
      ORDER DISMISSING THE CASE - 1                                           SEATTLE, WA 98104-4011
      Case No. 2:17-cv-00360-RSM                                             TELEPHONE (206) 829-7572
                                                                                 FAX (206) 340-0289
 1.
                                ORDER DISMISSING THE CASE
 2.

 3.
             Based on the foregoing stipulation of the parties, it is hereby ORDERED that this
 4.
      case shall be and hereby is dismissed with prejudice and without costs to any party.
 5.
             DATED this 14 day of November, 2018.
 6.

 7.

 8.

 9.                                        A
                                           RICARDO S. MARTINEZ
10.                                        CHIEF UNITED STATES DISTRICT JUDGE

11.

12.

13.

14. Presented by:

15. HOLMES WEDDLE & BARCOTT, P.C.

16.

17. /s/Michael A. Barcott
    Michael A. Barcott, WSBA No. 13317
18. Attorneys for Defendant

19.

20.

21.

22.

23.

24.

25.
26. STIPULATION FOR ORDER OF DISMISSAL AND                           HOLMES WEDDLE & BARCOTT
                                                                           999 THIRD AVENUE, SUITE 2600
      ORDER DISMISSING THE CASE - 2                                          SEATTLE, WA 98104-4011
      Case No. 2:17-cv-00360-RSM                                            TELEPHONE (206) 829-7572
                                                                                FAX (206) 340-0289
